695 N.W.2d 555 (2005)
265 Mich. App. 483
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Donald James WYRICK, Defendant-Appellant.
Docket No. 250776.
Court of Appeals of Michigan.
Submitted February 8, 2005, at Grand Rapids.
Decided March 22, 2005, 9:05 a.m.
Released for Publication May 13, 2005.
*557 Michael A. Cox, Attorney General, Thomas L. Casey, Solicitor General, Tony Tague, Prosecuting Attorney, and Matt J. Roberts, Assistant Prosecuting Attorney, for the people.
Patrick K. Ehlmann, East Lansing, for the defendant.
Before: SCHUETTE, P.J., and FITZGERALD and BANDSTRA, JJ.
BANDSTRA, J.
Defendant appeals as of right his jury trial convictions for possession with intent to deliver less than fifty grams of cocaine, M.C.L. § 333.7401(2)(a)(iv), and possession of marijuana, M.C.L. § 333.7403(2)(d). Defendant was sentenced as a fourth-offense habitual offender, M.C.L. § 769.12, to forty-six months to thirty years in prison for the conviction for possession with intent to deliver cocaine, and as a second-offense controlled-substance offender, M.C.L. § 333.7413(2), to a consecutive term of sixteen months to two years in prison for the conviction for possession of marijuana, M.C.L. § 333.7401(3).
Defendant first argues that trial court erred by ordering his sentences to be served consecutively instead of concurrently. Specifically, defendant contends that his conviction for possession of marijuana, second offense, does not constitute "another felony" within the meaning of the term in the consecutive-sentencing provision of the Public Health Code, M.C.L. § 333.7401(3), and, therefore, his sentence for that conviction should not have been imposed to run consecutively to his conviction for possession with intent to deliver cocaine. Defendant argues that M.C.L. § 333.7403(2)(d) defines possession of marijuana as "a misdemeanor punishable by imprisonment for not more than 1 year," and that the subsequent-offender provision, M.C.L. § 333.7413(2), which authorizes imprisonment "for a term not more than twice the term otherwise authorized," i.e., two years in this case, does not convert possession of marijuana from a misdemeanor to a felony for purposes of the consecutive-sentencing provision of the controlled-substance article of the Public Health Code, M.C.L. § 333.7401(3). We disagree.
Whether the trial court properly imposed consecutive sentences is a question of law, which we review de novo. People v. Gonzalez, 256 Mich.App. 212, 229, 663 N.W.2d 499 (2003). A consecutive sentence may be imposed only if it is specifically authorized by statute. People v. Lee, 233 Mich.App. 403, 405, 592 N.W.2d 779 (1999). The version of M.C.L. § 333.7401(3) that was in effect on the date the crime was committed in this case provided that a term of imprisonment imposed pursuant to M.C.L. § 333.7401(2)(a) "shall be imposed to run consecutively with *558 any term of imprisonment imposed for the commission of another felony." Therefore, we must determine whether a conviction for possession of marijuana, second offense, constitutes "another felony" for purposes of the consecutive-sentencing provision set out in M.C.L. § 333.7401(3).
The primary goal of judicial interpretation of statutes is to give effect to the intent of the Legislature. People v. Weeder, 469 Mich. 493, 497, 674 N.W.2d 372 (2004). If a statute is clear, it must be enforced as plainly written; however, if a statute is susceptible to more than one interpretation, judicial construction is proper to determine legislative intent. People v. Spann, 250 Mich.App. 527, 530, 655 N.W.2d 251 (2002), aff'd 469 Mich. 904, 668 N.W.2d 904 (2003). Statutory language should be construed reasonably, keeping in mind the purpose of the act. Id.
Our Supreme Court has explained that [t]he enhancement of punishment through consecutive sentencing is a legislative action taken for the ostensible purpose of deterring certain criminal behavior. With its focus on enhancement of the punishment for commission of certain controlled substances offenses, it is apparent that the aim of [M.C.L. § 333.7401(3)] is to deter commission of those offenses by mandating that sentences imposed for the drug crimes enumerated in the statute run consecutively to sentences imposed for other felonies. Absent a convincing indication that the Legislature meant the term to be interpreted in a limited manner, or a convincing argument that limitation would advance the goal of the sentence enhancement provision, a broad definition of "another felony" provides the most sensible and reasonable interpretation of the legislative expression embodied in the statute, in view of the subject matter of the law and the goal of consecutive sentencing. [People v. Morris, 450 Mich. 316, 327-328, 537 N.W.2d 842 (1995) (citation omitted).]
Of similar import, M.C.L. § 333.1111(2) provides that the Public Health Code "shall be liberally construed for the protection of the health, safety, and welfare of the people of this state."
Because "felony" is not defined in the Public Health Code, we must accord the word its plain and ordinary meaning, considering the context in which the word is used. People v. Disimone, 251 Mich.App. 605, 610, 650 N.W.2d 436 (2002). "This Court may consult dictionaries in order to discern the plain and ordinary meaning of terms not defined in the statute." Id. Because "felony" is "a legal term of art, resort to a legal dictionary to determine its meaning is appropriate." People v. Jones, 467 Mich. 301, 304-305, 651 N.W.2d 906 (2002). Black's Law Dictionary (7th ed.) defines "felony" as "[a] serious crime [usually] punishable by imprisonment for more than one year or by death." According the term "felony" its plain and ordinary meaning, possession of marijuana, second offense, constitutes a felony within the meaning of the statute because it is punishable by up to two years in prison under M.C.L. § 333.7413(2). Therefore, possession of marijuana, second offense, qualifies as "another felony" for which consecutive sentencing was mandatory under M.C.L. § 333.7401(3). Further, interpreting M.C.L. § 333.7401(3) to mandate a sentence consecutive to any term of imprisonment imposed for the commission of "another felony," including possession of marijuana, second offense, is in keeping with a liberal construction to deter controlled-substance crimes for the protection of the public health, safety, and welfare. Spann, supra at 531, 655 N.W.2d 251.
*559 We agree with defendant's contention that the prosecution and the trial court mistakenly relied on the definitions of "felony" found in the Michigan Penal Code, M.C.L. § 750.7, and the Code of Criminal Procedure, M.C.L. § 761.1(g), to support their position that possession of marijuana, second offense, is a felony. In People v. Hughes, 217 Mich.App. 242, 245-246, 550 N.W.2d 871 (1996), this Court, relying on Morris, held that the definition of "felony" in the Michigan Penal Code, M.C.L. § 750.7, should not be used to determine the scope of the definition of "another felony" in M.C.L. § 333.7401(3), because the Michigan Penal Code "specifically provides that the definition provided therein applies to that act only, and the statutory provision in question here is not part of that code, but part of the Public Health Code." Similarly, the definition of "felony" in the Code of Criminal Procedure applies only "[a]s used in this act," M.C.L. § 761.1, and in People v. Smith, 423 Mich. 427, 444, 378 N.W.2d 384 (1985), our Supreme Court held:
It is obvious that the Penal Code definitions [of misdemeanor and felony] apply only to the Penal Code. Similarly, the definitions [of misdemeanor and felony] in the Code of Criminal Procedure are limited in application to that code. To apply the definition of misdemeanor in one statute to the operations of the other statute would defeat the purposes of the other statute.
Thus, the definitions of felony found in the Michigan Penal Code and the Code of Criminal Procedure apply to those codes only and should not be used to supplant the Public Health Code's classification of possession of marijuana as a misdemeanor. Nevertheless, relying on the principles of statutory construction set out earlier, we find that possession of marijuana, second offense, qualifies as "another felony" for which consecutive sentencing was mandatory under M.C.L. § 333.7401(3). Therefore, we affirm the trial court's denial of defendant's motion for resentencing, even though the court reached the right result for the wrong reason. People v. Monaco, 262 Mich.App. 596, 608, 686 N.W.2d 790 (2004).
Defendant next argues that he was deprived of his constitutional right to due process when the trial court increased his sentence on the basis of his prior conviction for possession of marijuana when that fact was not decided by the jury. Defendant failed to raise this issue at sentencing or in his motion for resentencing; therefore, our review of this claim of unpreserved, constitutional error is limited to plain error affecting substantial rights. People v. Carines, 460 Mich. 750, 764, 774, 597 N.W.2d 130 (1999).
Defendant cites Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), for the proposition that a trial court may not increase a defendant's sentence on the basis of facts not decided by the jury. However, Apprendi specifically provides that "[o]ther than the fact of a prior conviction, any fact that increases the penalty for a crime beyond the prescribed statutory maximum must be submitted to a jury, and proved beyond a reasonable doubt." Id. at 490, 120 S. Ct. 2348 (emphasis added).[1] Therefore, it was *560 unnecessary for the prosecution to prove defendant's prior conviction of possession of marijuana to the jury beyond a reasonable doubt in order for the trial court to sentence him for possession of marijuana, second offense.
Additionally, our Supreme Court has held that "[i]n creating a sentence enhancement provision in the controlled substance act, the Legislature took a factor, the defendant's prior criminal convictions, a traditional consideration in determining a defendant's sentence, and authorized a weight to be given that factor, i.e., not more than twice the term authorized." People v. Eason, 435 Mich. 228, 232, 458 N.W.2d 17 (1990). "The statute is directed to facts which relate to the criminal, not to the crime, and nothing in the act suggests a proceeding other than that comporting with the fundamental due process requirement that a sentence must be based on accurate information and a defendant have a reasonable opportunity at sentencing to challenge such information." Id. at 232-233, 458 N.W.2d 17. Therefore, "[d]ue process does not require the prosecutor to charge the prior drug conviction in the information in order for the defendant's sentence to be enhanced on the basis of the prior conviction because the prior offense is not an element of a separate charge. Nor is the defendant entitled to a trial-type procedure regarding the use of the defendant's prior drug convictions for sentencing purposes." Id. at 233, 458 N.W.2d 17. Defendant has not demonstrated plain error affecting his substantial rights; therefore, he is not entitled to relief on this unpreserved issue.
Defendant next argues that the trial court erred by finding that his convictions were reportable to the Secretary of State. We agree. Defendant failed to raise this issue at sentencing or in his motion for resentencing; therefore, our review of this unpreserved issue is limited to plain error affecting defendant's substantial rights. People v. Sexton, 250 Mich.App. 211, 227-228, 646 N.W.2d 875 (2002). We initially note that the judgment of sentence indicates that defendant's convictions were "reportable to the Secretary of State under M.C.L. § 257.625(20)(b)." However, M.C.L. § 257.625(20)(a) is the subsection that provides that, if a defendant is found guilty of operating a motor vehicle under the influence of or while impaired due to the consumption of a controlled substance, the trial court shall report the finding to the Secretary of State. Defendant was not operating a motor vehicle at the time of his arrest for the controlled-substance violations in this case; therefore, his convictions were not properly reportable to the Secretary of State pursuant to M.C.L. § 257.625(20)(a).
The prosecution argues that the defendant's convictions were reportable to the Secretary of State pursuant to M.C.L. § 333.7408a(1)(b) and (12)(a). We disagree. MCL 333.7408a(12)(a) provides that the trial court shall "[t]ransmit a record of each order issued under this section to the secretary of state." While M.C.L. § 333.7408a(1)(b) provides for orders to the Secretary of State to suspend operator's licenses in certain situations, M.C.L. *561 § 333.7408a(11) provides that "[a] court shall not order the suspension of a person's license if the person is sentenced to ... a minimum term of imprisonment that exceeds 1 year...." Because defendant's minimum term of imprisonment exceeded one year, his license could not be suspended pursuant to M.C.L. § 333.7408a(11). The trial court erred by finding that defendant's convictions were reportable to the Secretary of State under M.C.L. § 257.625(20)(a), and we decline to adopt the prosecution's argument that transmittal of the record of an order to the Secretary of State was warranted under M.C.L. § 333.7408a(12)(a).
Because "[a] sentence is invalid when it is beyond statutory limits, when it is based upon constitutionally impermissible grounds, improper assumptions of guilt, a misconception of law, or when it conforms to local sentencing policy rather than individualized facts," People v. Miles, 454 Mich. 90, 96, 559 N.W.2d 299 (1997), the trial court's finding that defendant's convictions were reportable to the Secretary of State constituted an invalid aspect of the sentence. Therefore, a plain error occurred that affected defendant's substantial rights. Carines, supra at 763, 597 N.W.2d 130. Defendant was prejudiced because the error affected the outcome of the lower court proceedings, i.e., part of his sentence was invalid. Id. Because the error seriously affected the fairness, integrity, or public reputation of the judicial proceedings, defendant is entitled to relief on this unpreserved issue. Id. Therefore, we remand for entry of a corrected judgment of sentence that does not indicate that defendant's convictions are reportable to the Secretary of State. People v. Thomas, 447 Mich. 390, 393-394, 523 N.W.2d 215 (1994).
Additionally, in the interest of justice and because this matter must otherwise be remanded for correction of defendant's sentence, we address an issue not raised by the parties. The trial court enhanced defendant's sentence for possession with intent to deliver less than fifty grams of cocaine pursuant to the general habitual-offender statute, M.C.L. § 769.12. However, if it elected to exercise its discretion to enhance defendant's sentence for a "subsequent felony" that was a "major controlled substance offense," the trial court was required to do so under the subsequent-offender provision of the Public Health Code, M.C.L. § 333.7413(2).
This Court has held that "[a]s a specific and comprehensive measure the [controlled-substance article's] sentence-augmentation provision controls over the general habitual offender statute." People v. Edmonds, 93 Mich.App. 129, 135, 285 N.W.2d 802 (1979). Further, the fourth-offense habitual-offender statute provides that "[i]f the subsequent felony is a major controlled substance offense, the person shall be punished as provided by part 74 of the public health code...." M.C.L. § 769.12(1)(c). Because possession with intent to deliver less than fifty grams of cocaine, M.C.L. § 333.7401(2)(a)(iv), falls within the definition of a "major controlled substance offense" set out in M.C.L. § 761.2(a), the trial court, if it elected to exercise its discretion to enhance defendant's sentence, was required to do so under the subsequent-offender provision of the Public Health Code, which authorizes enhancement to "a term not more than twice the term otherwise authorized...." M.C.L. § 333.7413(2).
The authorized punishment for possession with intent to deliver less than fifty grams of cocaine is imprisonment for not more than twenty years. M.C.L. § 333.7401(2)(a)(iv). Because defendant was a second-offense controlled-substance offender, the trial court had the discretion *562 to sentence defendant to a maximum term of forty years. The trial court imposed a sentence of forty-six months to thirty years in prison. Although the judgment of sentence indicates that defendant's sentence was enhanced pursuant to the fourth-offense habitual-offender provision set out in M.C.L. § 769.12, it also fell within the limitations set out by the subsequent-offender provision of the Public Health Code, M.C.L. § 333.7413(2). Therefore, we affirm defendant's sentence, but direct the trial court on remand to delete the reference in the judgment of sentence to enhancement pursuant to the habitual-offender statute, M.C.L. § 769.12, and to include a reference to enhancement pursuant to the subsequent-offender provision of the Public Health Code, M.C.L. § 333.7413(2).
We affirm defendant's convictions, set aside the sentence in part, and remand for correction of the judgment of sentence, MCR 6.429(A), as required by this opinion. MCR 7.216(A)(7). We do not retain jurisdiction.
SCHUETTE, P.J., concurred.
FITZGERALD, J. (concurring in part and dissenting in part).
I respectfully dissent from the majority's conclusion that possession of marijuana, second offense, constitutes a felony within the meaning of the consecutive sentencing provision of the Public Health Code, M.C.L. § 333.7401(3).
The Legislature has designated possession of marijuana as a misdemeanor. M.C.L. § 333.7403(2)(d). Defendant's sentence for possession of marijuana was subject to enhancement pursuant to M.C.L. § 333.7413(2) because it was a second conviction, and he was sentenced to a term of two years. Michigan's habitual-offender statutes are merely sentence-enhancement mechanisms rather than substantive crimes. People v. Zinn, 217 Mich.App. 340, 345, 551 N.W.2d 704 (1996); People v. Anderson, 210 Mich.App. 295, 297-298, 532 N.W.2d 918 (1995). Sentence enhancement does not convert the misdemeanor of possession of marijuana to a felony. Thus, a second conviction for possession of marijuana is not "another felony" for purposes of the consecutive-sentencing provision set out in M.C.L. § 333.7401(3). I would conclude that the trial court erred by ordering the enhanced sentence imposed for the marijuana conviction to be served consecutively to the sentence imposed for the cocaine conviction.
NOTES
[1]  This is known as the Almendarez-Torres exception to Apprendi. Almendarez-Torres v. United States, 523 U.S. 224, 118 S. Ct. 1219, 140 L. Ed. 2d 350 (1998). In United States v. Rodriguez-Gonzalez, 358 F.3d 1156, 1158 (C.A.9, 2004), the Court of Appeals for the Ninth Circuit held that when "the earlier offense operates not merely to increase a defendant's sentence, but to transform his second offense from a misdemeanor to a felony," the Almendarez-Torres exception to Apprendi is inapplicable, and the prior conviction must be charged in the information in order to be used to increase a defendant's sentence. However, while defendant relies on Rodriguez-Gonzalez to support his argument, we decline to follow it. We are not bound to follow decisions of federal courts of appeals, People v. Harris, 470 Mich. 882, 681 N.W.2d 653 (2004), citing Abela v. Gen. Motors Corp., 469 Mich. 603, 607, 677 N.W.2d 325 (2004), and we find the Rodriguez-Gonzalez analysis unconvincing.